Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 7/6/22 is acknowledged. Therefore, Examiner will exam elected embodiment.
In addition, the claims 8-13 are belong to non-elected embodiment. These claims are also withdrawn from consider.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections 
Claims 1 and 3, 5 are objected to because of the following informalities:  
In claims 1 and 3, “a synchronization mechanism, cooperating with the trajectory limiting mechanism, for driving the first slider and the second slider into rotation relative to the first hinge bracket in a preset direction respectively”, “an extension direction of the guide rod end of the first guide rod gear and an extension direction of the guide rod end of the second guide rod gear are parallel to each other, and are both perpendicular to the preset direction and a thickness direction of the hinge” are not supported by the drawing/SPEC. Further clarification is required. In addition, there is no label determined the claimed directions.
In claims 5, 6, “an extension direction of the guide rod end of the first guide rod gear is the same as an extension direction of the guide rod end of the second guide rod gear, and the extension direction of the guide rod end of the first guide rod gear and the extension direction of the guide rod end of the second guide rod gear are both parallel to the preset direction”, and “the trajectory limiting mechanism, the synchronization mechanism, and the locking mechanism are sequentially arranged along the preset direction” are not supported by the drawing/SPEC. As discussed above, there is no label determined the claimed directions. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 4, the limitations “the first hinge bracket comprises a first arc guiding portion, the first slider comprising a first arc portion, the second slider comprising a second arc portion, each of the first arc portion and the second arc portion cooperating with the first arc guiding portion; and the first hinge bracket further comprises two upright blocks respectively connected with the first arc guiding portion, the two upright blocks being located between two first arc portions of the first slider and two second arc portions of the second slider, the gear end of the first guide rod gear, the gear end of the second guide rod gear, and the cylindrical gear set being located between the two upright blocks” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, the locations relations of the upright blocks and the “gear set” are not found in the drawing. 

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections (at least see above claims 1, 3 objections) and 112 rejection (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Yao (US 10036188 B1).
With regard claim 1, Yao discloses A hinge (abstract; fig 1-16), comprising: a trajectory limiting mechanism, comprising a first slider and a second slider (at least fig 4, fig 9-10, the structure with slider and sliding slot); a first hinge bracket (at least fig 4, the bracket structure 21 and associated parts), cooperating with the first slider and the second slider (at least fig 4), the first hinge bracket being configured to limit rotation trajectories of the first slider and the second slider (at least fig 4); a synchronization mechanism, cooperating with the trajectory limiting mechanism, for driving the first slider and the second slider into rotation relative to the first hinge bracket in a preset direction respectively (compare fig 9-10); and a locking mechanism, cooperating with the synchronization mechanism, the locking mechanism having a locked state (at least the state shown in fig 8 or fig 10 which is configured to prevent movement of the synchronization mechanism to maintain a relative positional relationship between the first slider and the second slider) in which the locking mechanism is configured to prevent movement of the synchronization mechanism to maintain a relative positional relationship between the first slider and the second slider (compare fig 8-10).
Regarding claim 2, Yao further disclosed the synchronization mechanism comprises: a cylindrical gear set (at least fig 3, the gear set with multiple gears), a first guide rod gear, and a second guide rod gear (at least fig 4, the first and second guide rod gear which comprising a gear end being engaged with a gear of the cylindrical gear set), each of the first guide rod gear and the second guide rod gear comprising a gear end and a guide rod end (at least fig 4, the gear end engage with the cylindrical gear set; the guide rod end extending to the associate slider), the gear end of the first guide rod gear being engaged with a first end gear of the cylindrical gear set (see fig 3 and fig 4), the gear end of the second guide rod gear being engaged with a second end gear of the cylindrical gear set (see fig 3 and fig 4), the guide rod end of the first guide rod gear extending to the first slider (see fig 3 and fig 4; see also fig 9-10) and the guide rod end of the second guide rod gear extending to the second slider to drive each of the first slider (see fig 3 and fig 4; see also fig 9-10) and the second slider into rotation relative to the first hinge bracket (see fig 3 and fig 4; see also fig 9-10).
Regarding claim 3 (see objection), Yao further disclosed an extension direction of the guide rod end of the first guide rod gear and an extension direction of the guide rod end of the second guide rod gear are parallel to each other (at least fig 3), and are both perpendicular to the preset direction and a thickness direction of the hinge (at least fig 3).
Regarding claim 5 (see objection), Yao further disclosed an extension direction of the guide rod end of the first guide rod gear is the same as an extension direction of the guide rod end of the second guide rod gear, and the extension direction of the guide rod end of the first guide rod gear and the extension direction of the guide rod end of the second guide rod gear are both parallel to the preset direction (at least fig 4).
Regarding claim 6 (See objection), Yao further disclosed the trajectory limiting mechanism, the synchronization mechanism, and the locking mechanism are sequentially arranged along the preset direction (at least fig 4).
Regarding claim 7, Yao further disclosed the first hinge bracket comprises a first arc guiding portion (at least fig 8 shows a first arc guiding portion), the first slider comprising a first arc portion, the second slider comprising a second arc portion, each of the first arc portion and the second arc portion cooperating with the first arc guiding portion (at least fig 8 show each of the first arc portion and the second arc portion cooperating with the first arc guiding portion); the guide rod end of the first guide rod gear is connected to one side of the first slider adjacent to the synchronization mechanism (at least fig 4); and the guide rod end of the second guide rod gear is connected to one side of the second slider adjacent to the synchronization mechanism (at least fig 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841